DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/15/20 and 7/26/21 was filed on 1/15/20 and 7/26/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 1/15/20 are accepted by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 2017/0331149).
	Regarding claims 1 and 3, Sasaki et al discloses a secondary battery (all solid state battery) comprising: a positive electrode “201” (cathode layer), a negative electrode “203” (anode layer), and an electrolyte layer “202” (solid electrolyte layer), wherein the positive electrode comprises sulfide solid electrolyte material (sulfide solid electrolyte particles) that is Li2S and P2S5; wherein the O/S ratio (oxygen/sulfur element ratio) of a particle surface measured by XPS is 1.28 and the O/S ratio at a depth of 32 nm (in terms of a SiO2 sputter rate) from the particle surface measured by XPS is 0.49; wherein examples of the sulfide solid electrolyte material include Li2S and P2S5 prepared by adding LiX (X: F, Cl, Br, or I) (halogen) ([0105], [0106],[0145]-[0147], Table 1, Example 1).  
	However, Sasaki et al does not expressly teach an oxygen/sulfur element ratio of a particle surface measured by XPS is 0.79 more and 1.25 or less.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sasaki sulfide solid electrolyte material to include an oxygen/sulfur element ratio of a particle surface measured by XPS is 0.79 more and 1.25 or less because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that an oxygen/sulfur ratio of 1.25 and .

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchida et al (JP 2012-094445) in view of Osada et al (US 2016/0149259).
	Regarding claims 1 and 3, Tsuchida et al discloses an all-solid battery comprising: positive electrode active material (cathode layer), a negative electrode mixture (anode layer), and a solid electrolyte layer, wherein the positive electrode comprises sulfide solid electrolyte particles that is Li2S and P2S5; wherein the O/S ratio (oxygen/sulfur element ratio) of a particle surface measured by XPS is 1.05 and the O/S ratio at a depth of 30 nm (in terms of a SiO2 sputter rate) from the particle surface measured by XPS is 0.54 ([0119],[0106],[0145]-[0147], Table 1).  
	However, Tsuchida et al does not expressly teach a sulfide solid electrolyte that comprises a halogen (claim 1); wherein the sulfide solid electrolyte comprises I and Br as constituents (claim 2).
	Osada et al discloses a sulfide solid electrolyte material comprising Li2S, P2S5, LiI, and LiBr ([0109]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Tsuchida sulfide solid electrolyte particles to include a sulfide solid electrolyte that comprises I and Br as constituents in order to provide a sulfide solid electrolyte material having a high Li ion conductivity ([0013]).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729